DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14 is punctuated with a semicolon.  Claim 14 should be punctuated with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7, 9-11, 13-15, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-4 and 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "the foils" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-11, 13-15, 18, and 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,116,048. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant Application and the U.S. Patent are not patentably distinct. 

Regarding claim 1, U.S. Patent No. 11,116,048 discloses a wireless amagnetic heating module 10 inserted inside a chamber 20 and composed of: 
- a preferably embossed surface or plane I (Claim 1 line 2) consisting of at least one layer of an inductive amagnetic metal alloy consisting of a first amagnetic metal or a first amagnetic metal mixture in percentages ranging from 85% to 99.9% by mass over the total alloy (% wt) (Claim 1 lines 5-8), 
and containing a second ferromagnetic or ferrimagnetic metal or a second mixture of ferromagnetic or ferrimagnetic metals in a percentage ranging from 0. 1% to 15% by mass over the total alloy (% wt) (Claim 1 lines 8-9), and 
- from a dielectric surface 2 or plane transparent to electromagnetic fields (Claim 1 lines 4-5).

Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
s 2-7, 9-11, 13-15, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
The claimed invention is a wireless amagnetic heating module composed of: an embossed surface or plane consisting of at least one layer of an inductive amagnetic metal alloy consisting of a first amagnetic metal or a first amagnetic metal mixture in percentages ranging from 85% to 99.9% by mass over the total alloy (% wt), 
and containing a second ferromagnetic or ferrimagnetic metal or a second mixture of ferromagnetic or ferrimagnetic metals in a percentage ranging from 0.1% to 15% by mass over the total alloy (% wt), 
and - from a dielectric surface 2 or plane transparent to electromagnetic fields.
The closest prior art would be Monovoukas et al (US 5,378,879). Monovoukas teaches a first amagnetic metal or a first amagnetic metal mixture and a second ferromagnetic or ferrimagnetic metal or a second mixture of ferromagnetic or ferrimagnetic metals. However, Monovoukas does not teach a first amagnetic metal or a first amagnetic metal mixture in percentages ranging from 85% to 99.9% or a second ferromagnetic or ferrimagnetic metal or a second mixture of ferromagnetic or ferrimagnetic metals in a percentage ranging from 0.1% to 15% or a dielectric surface.

Furthermore, Examiner finds no motivation to modify either reference to realize the wt%s of amagnetic or ferromagnetic metals or alloys as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761